DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/18/21; 9/7/22 has/have been acknowledged and is/are being considered by the Examiner.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for being dependent from a non-existent claim.  Since claim 5 is dependent from a non-existent claim, it is uncertain how to interpret the limitations.  Therefore, claim 5 was not examined.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (U.S. Pat. 8,936,592 hereinafter “Beck”).
Regarding claim 1, Beck discloses a coupler device (e.g. 102) for performing laser therapy on a fistula comprising (“it is noted that the claim is directed toward a device and that the performing a laser fistula is intended use and only requires the ability to perform. In this case the device is capable of being used for a fistula”): an insertion tube (e.g. 104) integrated into a first end of said coupler device (e.g. 102); a removable lock nut (e.g. 264) forming a second end of said coupler device (e.g. 102); a cavity extending through a center of said coupler device from said first end to said second end, said cavity extending through said insertion tube (e.g. 149; Col. 4, ll. 40-55); a purge tube (e.g. 250) attached to a side of said coupler device and engaging with said cavity for passage of fluid from said purge tube to said insertion tube (e.g. see Fig. 14), and a compression washer (e.g. 266) positioned within said coupler device for securing in cooperation with said lock nut a waveguide (e.g. 162) passing through said cavity within said coupler device (e.g. see Fig. 15).
Regarding claim 2, Back further discloses a cap (e.g. 172) at an end of a cord (e.g. 162, 202; see Fig. 14), said cord attaching to said side of said coupler (e.g. Col. 5, ll. 50-67).
Regarding claim 3, Back further discloses wherein said compression washer comprises said cavity for receiving said waveguide within said coupler device (e.g. see Fig. 16).
Regarding claim 4, Back further discloses a plastic material (e.g. Col. 2, ll. 47-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792